Citation Nr: 0031775	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of 
hepatitis, now claimed as hepatitis B.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of 
hepatitis, now claimed as hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer





INTRODUCTION

The veteran served on active duty from February 1952 to May 
1956.

This appeal arises from a rating decision of September 1997 
from the Roanoke, Virginia, Regional Office (RO).  A notice 
of disagreement was received in July 1998.  A statement of 
the case was provided to the veteran in July 1998, and a 
substantive appeal was received in August 1998.  The appeal 
was certified to the Board in May 1999.



FINDINGS OF FACT

1.  A November 1961 rating decision denied service connection 
for the residuals of infectious hepatitis.  The veteran was 
notified of the decision in a November 1961 letter.  No 
indication of disagreement with that action was received from 
the veteran or his representative within one year of the 
November 1961 letter.

2.  New evidence received since the 1961 denial of the 
veteran's claim shows positive laboratory test results for 
hepatitis B, and on one occasion he was assessed with chronic 
hepatitis B, thus denoting residuals of a hepatitis B 
infection.  

3.  The new evidence received since the 1961 decision does 
not show that the veteran has ever had hepatitis C, that he 
currently has hepatitis C, or that he has had laboratory 
findings indicative of hepatitis C.  






CONCLUSIONS OF LAW

1.  The November 1961 rating decision denying service 
connection for the residuals of hepatitis is final.  New and 
material evidence as to hepatitis B has been received 
subsequent to that decision, and, to the extent the claim is 
based upon hepatitis B, the claim for service connection for 
the residuals of hepatitis is reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105; 38 C.F.R. §§ 3.303(a), 3.156, 3.160(d), 
20.302(a). 

2.  The November 1961 rating decision denying service 
connection for the residuals of hepatitis is final.  New and 
material evidence as to hepatitis C has not been received 
subsequent to that decision, and, to the extent the claim is 
based upon hepatitis C, the claim for service connection for 
the residuals of hepatitis is not reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105; 38 C.F.R. §§ 3.303(a), 3.156, 
3.160(d), 20.302(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show the veteran was hospitalized 
in a military hospital from February 23, 1955, to March 25, 
1955.  The diagnosis was infectious hepatitis with jaundice. 

A VA examination report, dated in October 1961, notes a 
diagnosis of hepatitis from history and symptomatology.  
Normal liver function tests were obtained at that 
examination.

A November 1961 rating decision denied service connection for 
the residuals of infectious hepatitis, as not found on the 
last examination.  The veteran was advised of the decision by 
a November 9, 1961, letter sent to him.  

Copies of the veteran's service medical records were received 
in September 1997.  These records show that, as noted above, 
he was hospitalized from February to March 1955 for 
infectious hepatitis.

Department of Veterans Affairs (VA) medical records, dated 
from May 1994 to August 1997, were received in September 
1997.  A May 1997 VA medical certificate shows positive 
hepatitis B antibody and negative hepatitis C.  The 
assessment included hepatitis B, chronic.  An August 1997 VA 
serum laboratory report notes that test results for hepatitis 
A and hepatitis C antibody were nonreactive.  The report 
notes tests for hepatitis B surface antigen and hepatitis B 
core antibodies were reactive.

A private medical statement, dated and received in October 
1997, notes medical records were reviewed which show the 
veteran was hospitalized at an Army hospital, with a final 
diagnosis of infectious hepatitis with jaundice.  The 
statement notes that, at the time of the hospitalization, the 
specific type of hepatitis could not be identified and that 
he was seen at a VA medical facility requesting 
identification of the type of hepatitis he had in 1955.  The 
statement indicates that studies done in December 1996 were 
negative for hepatitis A and C, and positive for hepatitis B. 

The report of a VA examination, dated in January 1998, shows 
assessments of history of hepatitis B with no evidence of 
chronic hepatitis, generalized myalgia of uncertain etiology, 
and dyspepsia.  The examination report notes that hepatitis A 
antibody and hepatitis B surface antigen were nonreactive, 
hepatitis B surface antibody and core antibody were reactive, 
and hepatitis C antibody was nonreactive.

A June 1998 statement from a private physician with attached 
January 1998 VA laboratory reports was received in July 1998.  
The serum laboratory report notes that test results for 
hepatitis A were nonreactive.  The report notes tests for 
hepatitis B surface antigen and for hepatitis B core 
antibodies were reactive.  The physician's statement 
indicates that the attached laboratory findings were probably 
the residual effects from hepatitis the veteran had in 1955.


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. §§ 3.160(d), 20.302(a).

Service connection for the residuals of infectious hepatitis 
was denied in a November 1961 rating decision.  A November 
1961 letter to the veteran advised him of the decision and of 
his appellate rights.  No communication indicating 
disagreement was received from the veteran or his 
representative during the one-year period following 
notification of the decision.  Accordingly, under the law, 
the November 1961 decision became a final determination.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
November 1961 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for hepatitis, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.  The evidence received subsequent to that decision 
is presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet.App. 216 (1995); Justus v. Principi, 3 
Vet.App. 510 (1992).  See also Robinette v. Brown, 8 Vet.App. 
69 (1995).

As noted, service connection for infectious hepatitis was 
denied in 1961 in a final determination.  The types of viral 
hepatitis are now identified by medical professionals by 
using letter designations; however, at the time of the 
veteran's 1955 inservice hepatitis and the 1961 rating 
decision, no letter designation was assigned for the type of 
hepatitis involved.  The veteran has requested that his claim 
for service connection for hepatitis be reopened, and he 
seeks service connection for both hepatitis B and hepatitis 
C.  Since the specific type of hepatitis can now be 
identified, this decision will address reopening the 
veteran's service connection claims for hepatitis B and C, 
separately.

Hepatitis B

Copies of the veteran's service medical records were received 
in September 1997.  However, the originals of those records 
were already (and still are) contained in the claims file, 
and were considered for the 1961 decision.  Therefore, the 
copies of the veteran's service medical records are not new.

In addition, the veteran has submitted May 1994 to August 
1997 VA medical records, an October 1997 private medical 
statement, a January 1998 VA examination report, January 1998 
VA laboratory reports, and a June 1998 private medical 
statement.  These records are new, since they were not 
previously of record.  

The basis for the denial of the veteran's service connection 
claim in 1961 was that there were no residuals of the 
inservice hepatitis found.  A May 1997 VA medical certificate 
notes there was a positive hepatitis B antibody, and shows an 
assessment of chronic hepatitis B.  In addition, VA serum 
laboratory reports for August 1997 and January 1998 show that 
the hepatitis B surface antibody and core antibody were 
reactive.  An October 1997 private medical statement 
indicates that studies in December 1996 were positive for 
hepatitis B.  A January 1998 VA examination report notes the 
veteran had a history of hepatitis B with no evidence of 
chronic hepatitis, and that hepatitis B surface antibody and 
core antibody were reactive.  A June 1998 statement from a 
private physician indicates that the laboratory findings were 
probably the residual effects of the hepatitis the veteran 
had in 1955.  

These records show that the veteran has chronic hepatitis B, 
or that he has positive laboratory results associated with 
hepatitis B.  The June 1998 private physician's statement 
indicates the laboratory results were likely the residuals of 
the hepatitis the veteran had in service.  The basis for the 
prior denial was that there were no identified residuals from 
the hepatitis; however, evidence has been received showing 
chronic hepatitis B, positive laboratory results associated 
with hepatitis B, and that the laboratory results were 
probably the result of the hepatitis the veteran had in 
service.  Since that evidence is presumed credible for the 
purpose of reopening a claim and the received evidence shows 
residuals of the inservice hepatitis, the evidence is 
material.

New evidence received since the 1961 denial of the service 
connection claim shows positive laboratory results for 
hepatitis B, and on one occasion the veteran was assessed 
with chronic hepatitis B, thus denoting residuals of a 
hepatitis B infection.  When considered with the service 
medical records, which show the veteran had hepatitis in 
service, we believe this evidence is significant enough to 
warrant consideration with the evidence previously of record 
to determine whether there are current disabling 
manifestations of the inservice hepatitis to fairly decide 
the merits of the veteran's claim for service connection.  We 
recognize that the RO found the evidence was not new and 
material, but, on appellate review, we respectfully disagree.  
Accordingly, we conclude that new and material evidence has 
been received, and the claim for service connection for the 
residuals of hepatitis B may be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Until very recently, a three-step process was applied in 
adjudicating an attempt to reopen a previously denied claim.  
See Elkins v. West, 12 Vet.App. 209 (1999) (en banc); Hodge 
v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The procedure 
therein required that first it had to be determined whether 
the appellant had presented new and material evidence under 
38 C.F.R. § 3.156(a).  Second, if the claim was reopened, it 
had to be determined whether, based upon all the evidence of 
record, if the claim as reopened was well grounded.  Third, 
if the claim was well grounded, the merits of the claim had 
to be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet.App. 203, 206 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed.Cir. 2000).

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of the veteran's appeal.  That statute, among 
other things, repealed the requirement that a claim be well 
grounded.  Since there is no longer the requirement that a 
claim be well grounded, the Board cannot make the threshold 
determination as to the well-groundedness of the reopened 
claim before addressing the merits of the claim.  We note 
that the RO did not reach the merits of this aspect of the 
claim, because it found that new and material evidence had 
not been submitted.  The Board is precluded from addressing 
the merits of the veteran's claim in the first instance, if 
to do so might be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  Therefore, as set forth in the 
Remand portion of this decision, this case will be returned 
to the RO to address the merits of the veteran's reopened 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Hepatitis C

Copies of the veteran's service medical records were received 
in September 1997.  However, as discussed above, the 
originals of these records are contained in the claims file, 
and were considered for the 1961 decision.  Therefore, the 
copies of the veteran's service medical records are not new.

The veteran has submitted May 1994 to August 1997 VA medical 
records, an October 1997 private medical statement, a January 
1998 VA examination report, January 1998 VA laboratory 
reports, and a June 1998 private medical statement.  These 
records are new, since they were not previously of record.  

A May 1997 VA medical certificate shows negative hepatitis C, 
and an August 1997 VA serum laboratory report shows results 
of hepatitis C antibody testing was nonreactive.  An October 
1997 private medical statement shows that studies done in 
December 1996 were negative for hepatitis C.  The report of a 
January 1998 VA examination notes that hepatitis C antibody 
was nonreactive.  None of these records shows that the 
veteran has ever had hepatitis C, currently has hepatitis C, 
or has laboratory findings related to hepatitis C.  
Accordingly, these records are not material to the issue of 
service connection for the residuals of hepatitis C.

The evidence received since the 1961 denial of the veteran's 
claim is either not new or not material.  When considered 
with the evidence previously of record, it does not show that 
the veteran has ever had hepatitis C or laboratory findings 
indicative of hepatitis C.  Accordingly, this evidence is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  Therefore, the evidence is not new 
and material.  38 C.F.R. § 3.156.  The claim for service 
connection for hepatitis C may not be reopened.  38 U.S.C.A. 
§ 5108.

It is noted that "the Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. 
Brown, 8 Vet.App. 1 (1995).

As noted above, the Veterans Claims Assistance Act of 2000 
was enacted during the pendency of the veteran's appeal.  
That statute contains a number of new provisions pertaining 
to claims development procedures, including assistance to be 
provided to claimants by the RO, notification as to 
evidentiary requirements, and the obtaining of medical 
examinations and opinions to attempt to establish service 
connection.  Of decisive significance in the present matter, 
however, is language in the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  Accordingly, the Board may 
proceed no further on the issue of service connection for the 
residuals of hepatitis C.


ORDER

1.  New and material evidence has been received, and the 
claim for service connection for the residuals of hepatitis, 
to the extent the claim is based upon hepatitis B, is 
reopened.  The appeal is allowed, to this extent only.

2.  New and material evidence has not been received, and the 
claim for service connection for the residuals of hepatitis, 
to the extent the claim is based upon hepatitis C, is not 
reopened.  To this extent, the appeal is denied.


REMAND

As noted above, the claim for service connection for the 
residuals of hepatitis B is reopened.  The Board is precluded 
from addressing the merits of the veteran's service 
connection claim in the first instance, including whether the 
evidence shows that there are any present disabling residuals 
of the hepatitis the veteran had in service.  Accordingly, 
the veteran's claim must be returned to the RO to address the 
issue of service connection for the residuals of hepatitis B.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

As noted, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  That 
statute has amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  Since this case is being returned to the RO for 
further adjudication, the RO should ensure that any 
additional evidentiary development or other procedures that 
may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the veteran's 
claim and determine whether service 
connection for the residuals of hepatitis 
B may be granted.  The RO should conduct 
any additional evidentiary development 
and/or comply with any additional 
procedures under the Veterans Claims 
Assistance Act of 2000 that may be deemed 
necessary.

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 12 -


